Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5, 7, 8, and 11-13 are still allowable over the art of record because there is no motive in the art of record to modify the inventory monitoring cabinet of Olson (US # 9,773,092) to include, among other things, weighing inventory weighing scales including a plurality of support plates (152), each of the support plates (152) being supported by a respective weighing scale (18), wherein each of the holders (14a,14b) slidably receives the respective support plate (152). 
Claims 4 and 24-23 are still allowable over the art of record because there is no motive in the art of record to modify the inventory monitoring cabinet of Olson to include, among other things, weighing inventory weighing scales including a plurality of longitudinally extending resilient finger grips (92) for frictionally engaging the respective at least one container (Fig. 5), or each of the scales includes a plurality of mounting feet (114) and each of the shelves includes a plurality of mounting holes (54), each of the mounting holes being configured to receive a respective one of the mounting feet (Fig.s 5-6).
See, also, the “Conclusion” section of the non-final rejection mailed on 27 January 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856